Citation Nr: 1223653	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-23 701	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for schizoaffective disorder.

2.  Entitlement to a rating higher than 50 percent for sleep apnea.

3.  Entitlement to a rating higher than 30 percent for hypothyroidism.

4.  Entitlement to a rating higher than 10 percent for right ulnar sensory neuropathy.

5.  Entitlement to a compensable rating for a scar on the upper right eyelid.

6.  Entitlement to a compensable rating for tinea corporis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service from May 1976 to September 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In January 2011, the Board remanded the claims for further development and consideration.  The Veteran since has withdrawn his appeal, however, requiring the dismissal of his claims.


FINDINGS OF FACT

On June 12, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal of all claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal as to all issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn this appeal as to all issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


